Title: To Thomas Jefferson from André Limozin, 28 December 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 28 Dec. 1787. Writes again on the case of William Thomas, who is honest and will be certainly ruined if TJ does not “take his defense in hand”; encloses an additional document that Thomas has just found among his papers which shows clearly that he acted with the full knowledge and permission of the governor of Senegal. The agents of the Senegal Company “refuse to promise him the least indemnity for his demeurage, if it continues any longer his freight will not be Sufficient to pay his expences.” Limozin has spoken to the agents who have promised to write the same day to the director of the company in Paris asking him to take the matter up with TJ and to prepare with TJ the necessary application “to the Ministers” to permit Thomas to discharge his cargo.
